DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—3, 12—15, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2011/0245655 A1 ) in view of Liu et al. (US 2012/0321162 A1) in view of Sung (2010/0127703 A1 ).                             
Regarding claim 12
Abe discloses  
A magnetic resonance imaging method ([0001]—[0002]), comprising:
performing pre-scanning ([0011]), wherein a first sequence and a second
sequence are separately performed on a plurality of slices ([0015]);                    
in the first sequence, a first phase-shifting pulse is applied after a radio-frequency transmit pulse, and two echoes are continuously obtained after the first phase-shifting pulse to respectively obtain first image data and second image data ([0030]); 

in the second sequence, a second phase-shifting pulse is applied after a radio-frequency transmit pulse, and two echoes are continuously obtained after the
second phase-shifting pulse ([0001] & [0011]) 
Abe does not disclose 
“to respectively obtain third image data and fourth image data, frequencies of the first phase-shifting pulse and the second phase-shifting pulse having offsets with the same amplitude with frequencies of the radio-frequency transmit pulses but opposite directions from frequencies of the radio-frequency transmit pulses;
obtaining a plurality of radio-frequency field maps respectively corresponding to the plurality of slices based on the first image data and the
second image data, and obtaining a plurality of static magnetic field maps
respectively corresponding to the plurality of slices based on at least one of
the following two groups:
 the first image and the third image, and the second image and the fourth image; and
calculating formal scanning parameters suitable for a corresponding
slice based on at least one of the following two components: each radio-
frequency field map, and a corresponding static magnetic field map”.
	Liu, however, teaches 


to respectively obtain third image data and fourth image data, frequencies of the first phase-shifting pulse and the second phase-shifting pulse having offsets with the same amplitude with frequencies of the radio-frequency transmit pulses but opposite directions from frequencies of the radio-frequency transmit pulses 
([0012], multiple images of an object, and [0034] each image having its own phase offset and direction);
Abe in view of Liu do not explicitly teach 
“obtaining a plurality of radio-frequency field maps respectively corresponding to the plurality of slices based on the first image data and the
second image data, and obtaining a plurality of static magnetic field maps
respectively corresponding to the plurality of slices based on at least one of
the following two groups: the first image and the third image, and the second
image and the fourth image; and
calculating formal scanning parameters suitable for a corresponding
slice based on at least one of the following two components: each radio-
frequency field map, and a corresponding static magnetic field map”.
	Sung, however, 
obtaining a plurality of radio-frequency field maps ([0028]) respectively corresponding to the plurality of slices based on the first image data and the


second image data ([0028], based on plurality of slices of all subjects ), and obtaining a plurality of static magnetic field maps ([0028]—[0029] ) respectively corresponding to the plurality of slices ([0028], the combined histogram of all slices) based on at least one of the following two groups: 
the first image and the third image, and the second image and the fourth image ([0003], [0017] & [0026]); and
calculating formal scanning parameters suitable for a corresponding
slice based on at least one of the following two components:
each radio-frequency field map, and a corresponding static magnetic field map ([0047], the BIR pulses—which create/use scanning parameters—are optimized  from the B0 & B1 maps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multi echo sequences” of Liu as well as the “parameters based on B0, B1 maps”  as taught by Sung in the system of  Abe.
The justification for this modification would be to 1) acquire multiple echoes to improve image quality, and 2) to create tailored pulse trains can include BIR-4 pulse trains that are optimized to minimize residual longitudinal magnetization in target tissue.  The tailored pulse train designs can improve the immunity to B1 variation while maintaining low RF power ([0005, Sung). 

Regarding claim 13
Abe discloses 
A magnetic resonance imaging system ([0001]—[0002]), comprising:
a scanner ([0015], prescan make a “scanner” inherent; FIG. 1 Ref 134,  [0041]);
a controller unit, configured to control the scanner to perform pre-
scanning (claim 2), wherein the pre-scanning comprises: 
separately performing a first sequence ([0015], first “pre-scan” has “a first sequence” and a second sequence (second “pre-scan” has a “second sequence”)                                    on a plurality of slices ([0091]); 
in the first sequence, continuously obtaining two echoes to respectively obtain first image data ([0011]) and second image data ([0011], first and second measurements are obtained using high-frequency pulses) having a first phase offset ([0009] & [0012]); and 
Abe does not explicitly teach 
“in the second sequence, continuously obtaining two echoes to respectively obtain third image data and fourth image data having a second phase offset, the first phase offset and the second phase offset having opposite directions but the same angle; and
a data processing unit, configured to: 

obtain a plurality of radio-frequency field maps respectively corresponding to the plurality of slices based on the first image data and the second image data, obtain a plurality of static magnetic field maps respectively corresponding to the plurality of slices based on at least one of the following two groups: a first image and a third image, and a second image and a fourth image; and 
calculate formal scanning parameters suitable for a corresponding slice based on at least one of the following two components: 
each radio-frequency field map, and a corresponding static magnetic field map”.
	Liu, however, teaches 
in the second sequence, continuously obtaining two echoes to respectively obtain third image data and fourth image data having a second phase offset, the first phase offset and the second phase offset having opposite directions but the same angle ([0012], multiple images of an object, and [0034] each image having its own phase offset and direction); and
a data processing unit (Ref 116, [0033]), configured to: 
Abe in view of Liu do not explicitly teach 
“obtain a plurality of radio-frequency field maps respectively corresponding to the plurality of slices based on the first image data and the second image data, obtain a plurality of static magnetic field maps respectively corresponding to the 

plurality of slices based on at least one of the following two groups: a first image and a third image, and a second image and a fourth image; and 
calculate formal  scanning parameters suitable for a corresponding slice based on at least one of the following two components: 
each radio-frequency field map, and a corresponding static magnetic field map”.
	Sung, however, teaches
obtain a plurality of radio-frequency field maps ([0028]) respectively corresponding to the plurality of slices based on the first image data and the second image data ([0028], based on plurality of slices of all subjects ), obtain a plurality of static magnetic field maps ([0028]—[0029] ) respectively corresponding to the plurality of slices ([0028], the combined histogram of all slices) based on at least one of the following two groups: 
a first image and a third image, and a second image and a fourth image ([0003], [0017] & [0026]); and 
calculate formal  scanning parameters suitable for a corresponding slice based on at least one of the following two components: 
each radio-frequency field map, and a corresponding static magnetic field map ([0047], the BIR pulses—which create/use scanning parameters—are optimized  from the B0 & B1 maps).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multi echo sequences” of Liu as well as the “parameters based on B0, B1 maps”  as taught by Sung in the system of  Abe.
The justification for this modification would be to 1) acquire multiple echoes to improve image quality, and 2) to create tailored pulse trains can include BIR-4 pulse trains that are optimized to minimize residual longitudinal magnetization in target tissue.  The tailored pulse train designs can improve the immunity to B1 variation while maintaining low RF power ([0005, Sung). 
Regarding claim 1
The method of claim 1 is matched by the operation of the apparatus as 
set forth in claim 13.
Regarding claim 14
Abe in view of Liu in view of Sung teach the system according to claim 13, 
Sung applied to claim 14 further teaches
wherein the data processing unit ([0058], computer readable instructions definitively teach a computer—a processor) is configured to obtain a radio-frequency field map of a corresponding slice based on one of the following two components: 


a data difference between the first image data and the second image data, and a data difference between the third image data and the fourth image data ([0028]—[0031], Gaussian mixture models are created for each slice/image using differences in data; the ROI is used then for optimzied pulse-train optimization, [0030]).
Regarding claim 2
The method of claim 2 is matched by the operation of the apparatus as 
set forth in claim 14.
Regarding claim 15
Abe in view of Liu in view of Sung teach the system according to claim 13, 
Sung applied to claim 15 further teaches
wherein the data processing unit ([0058], computer readable instructions definitively teach a computer—a processor) is
configured to obtain a static magnetic field map of a corresponding slice based on at least one of the following two components: 
a data difference between the first image data and the third image data, and a data difference between the second image data and the fourth image data ([0028]—[0031], Gaussian mixture models are created for each slice/image using differences in data; the ROI is used then for optimzied pulse-train optimization, [0030]).
Regarding claim 3

The method of claim 3 is matched by the operation of the apparatus as 
set forth in claim 15.
Regarding claim 22
Abe in view of Liu in view of Sung teach the system according to claim 13, 
Sung applied to claim 22 further teaches 
wherein the controller unit controls
the scanner to perform the pre-scanning using reference scanning parameters, and the data processing unit calculates the formal scanning parameters
suitable for the corresponding slice based on the reference scanning
parameters and at least one of the following two components: each radio-
frequency field map, and the corresponding static magnetic field map ([0028]--[0030]).
	Regarding claim 10
The method of claim 10 is matched by the operation of the apparatus as 
set forth in claim 22.
	Regarding claim 24
Abe in view of Liu in view of Sung teach the system according to claim 1, 
Liu applied to claim 24 further teaches  
A computer-readable storage medium, for storing computer-readable
Instructions ([0084]).                  

Claims 4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2011/0245655 A1 ) in view of Liu et al. (US 2012/0321162 
A1) in view of Sung (2010/0127703 A1 ) in view of Alhamud et al. (US 2016/0047876 A1 ).                             
Regarding claim 16
Abe in view of Liu in view of Sung teach the system according to claim 13, 
Sung applied to claim 15 further teaches
wherein the data processing unit ([0058], computer readable instructions definitively teach a computer—a processor) is
Abe in view of Liu in view of Sung do not explicitly teach 
“configured to calculate, based on the static magnetic field map of the corresponding slice, a central frequency and a gradient shimming value
suitable for the slice”.
Alhamud, however, teaches
configured to calculate, based on the static magnetic field map of the corresponding slice, a central frequency and a gradient shimming value
suitable for the slice ([0006]--[0007], gradient shimming value is estimated based on offset phase of B0 field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “gradient shimming 

value based on B.sub.0 field” as taught by Alhamud in the system of Abe in view of Liu in view of Sung.
The justification for this modification would be to shim the B.sub.0 field to compensate for inhomogeneities that will degrade the MRI image. 
Regarding claim 4
The method of claim 4 is matched by the operation of the apparatus as 
set forth in claim 16.
Claims 5,  17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2011/0245655 A1 ) in view of Liu et al. (US 2012/0321162 A1) in view of Sung (2010/0127703 A1 ) in view of Sun et al. (US 2016/0282438 A1).                                                 
Regarding claim 17
Abe in view of Liu in view of Sung teach the system according to claim 13, 
	Sung applied to claim 17 further teaches 
wherein the data processing unit ([0058], a computer-readable medium makes a processor inherent ) 
Abe in view of Liu in view of Sung do not explicitly teach 
“is configured to calculate, based on the radio-frequency field map of the corresponding slice, a transmit gain suitable for the slice”.
Sun, however, teaches 

is configured to calculate, based on the radio-frequency field map of the corresponding slice, a transmit gain suitable for the slice ([0007]—[0009]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “transmit gain suitable to a slice” as taught by Sun in the system of Abe in view of Liu in view of Sung.
	The justification for this modification would be to minimize inhomogeneities on a slice to slice basis (0004]).
Regarding claim 5
The method of claim 5 is matched by the operation of the apparatus as 
set forth in claim 17.
Allowable Subject Matter
Claims 6—9, 11, 18—21, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6
Nothing in the prior art of record teaches or suggests
“The method according to claim 1, 
wherein in the first sequence, a first phase-shifting pulse is applied before the echoes; in the second sequence, a second phase-shifting pulse is applied before the echoes; a frequency of the first phase-shifting pulse has a positive offset from a currently used resonant frequency; 
a frequency of the second phase-shifting pulse has a negative offset from the currently used resonant frequency; and the frequencies of the first phase-shifting pulse and the second phase-shifting pulse have the same offset amplitude as the 

currently used resonant frequency, so that the third image data and the first image data as well as the fourth image data and the second image data generate phase offsets with opposite directions but the same angle”.

Regarding claim 7
The claim is allowable due to its dependency on claim 6.
Regarding claim 8
“And the method further comprises: 
estimating formal scanning parameters of
unselected slices based on formal scanning parameters of the selected slices”.

In conjunction with the rest of the claim. 
Regarding claim 9
The claim is allowable due to its dependency on claim 8.
Regarding claim 11
“The method according to claim 1, further comprising: obtaining a mask
image based on the first image data, the second image data, the third image
data, or the fourth image data, and removing data of tissue of no interest in the
static magnetic field maps and the radio-frequency field maps based on the
mask image; and the step of calculating formal scanning parameters of a
corresponding slice comprises: calculating the formal scanning parameters
suitable for the slice based on at least one of the following two components:
20 each radio-frequency field map with data of tissue of no interest removed, and
the corresponding static magnetic field map”.

Regarding claim 18
“|The system according to claim 13, 
wherein in the first sequence, a first phase-shifting pulse is applied before the echoes; in the second sequence, a second phase-shifting pulse is applied before the echoes; 
a frequency of the first phase-shifting pulse has a positive offset from a currently used resonant frequency; 

a frequency of the second phase-shifting pulse has a negative offset from the currently used resonant frequency; and the frequencies of the first phase-shifting pulse and the second phase-shifting pulse have the same offset amplitude as the 
currently used resonant frequency, so that the third image data and the first image data as well as the fourth image data and the second image data generate phase offsets with opposite directions but the same angle”.

Regarding claim 19
The claim is allowable due to its dependency on claim 18
Regarding claim 20
“The system according to claim 13, 
wherein the plurality of slices are some slices selected from a series of slices scanned in formal scanning, and the data processing unit is configured to estimate formal scanning parameters of unselected slices based on formal scanning parameters of the selected slices”.

Regarding claim 21
The claim is allowable due to its dependency on claim 20. 
Regarding claim 23
The system according to claim 13, 
wherein the data processing unit ism configured to:
obtain a mask image based on the first image data, the second image
data, the third image data, or the fourth image data;
remove data of tissue of no interest in the static magnetic field maps
and the radio-frequency field maps based on the mask image; and
calculate the formal scanning parameters suitable for the corresponding
slice based on at least one of the following two components: each radio-
frequency field map with data of tissue of no interest removed, and the
corresponding static magnetic field map.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone 
number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852